Name: 93/10/EEC: Commission Decision of 22 December 1992 establishing implementing provisions for Council Decision 92/481/EEC on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market (Karolus Programme)
 Type: Decision_ENTSCHEID
 Subject Matter: labour market;  European construction;  management;  personnel management and staff remuneration;  executive power and public service
 Date Published: 1993-01-14

 Avis juridique important|31993D001093/10/EEC: Commission Decision of 22 December 1992 establishing implementing provisions for Council Decision 92/481/EEC on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market (Karolus Programme) Official Journal L 008 , 14/01/1993 P. 0017 - 0030 Finnish special edition: Chapter 13 Volume 23 P. 0003 Swedish special edition: Chapter 13 Volume 23 P. 0003 COMMISSION DECISION of 22 December 1992 establishing implementing provisions for Council Decision 92/481/EEC on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market (Karolus Programme)(93/10/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 92/481/EEC of 22 September 1992 (1) on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market, and in particular Article 10 thereof, Whereas procedures should be established for the implementation of the exchanges of officials between Member State administrations and the training seminars referred to in Article 5 of the above Decision; Whereas the organization of those exchanges must fulfil certain conditions in order to ensure that the measure is as effective as possible and can achieve the objectives referred to in Article 4 of the above Decision; Whereas provision should be made for the preparation and organization of and follow-up to exchanges by defining the respective roles of Member States and the Commission; Whereas the establishment of these implementing provisions is essential to the success of measures for the change of officials between Member State administrations and similarly to the action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market; Whereas certain financial provisions should be adopted which are essential to the practical organization of transfers of funds between the Commission, Member States and exchange officials, with regard both to exchanges of officials and to seminars; Whereas the action plan should be given a name which distinguishes it from other Community training programmes; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 10 of Council Decision 92/481/EEC concerning the action plan, HAS ADOPTED THIS DECISION: Article 1 1. This Decision lays down certain implementing provisions in respect of Council Decision 92/481/EEC on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market; these provisions relate to: - the organization of exchanges of officials, - the organization of seminars, - the financial procedures of the payment, by the Member States or the Commission, of their respective contributions and for the reimbursement of expenses in connection with the exchanges and seminars. 2. This Decision in no way affects the programmes established for the exchange of officials in specific fields. Article 2 The action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market shall be called 'Karolus Programme.' Article 3 1. The service (hereinafter referred to as 'national coordinator') designated by each Member State in accordance with Article 7 of Decision 92/481/EEC for the purpose of organizing the exchanges shall be responsible for all activities under the action plan. The national coordinator shall be responsible for selecting applications and forwarding them to the Commission, and for approving applicants proposed by other Member States. It shall also participate in briefing officials from its own Member State and in promoting the exchange programme. 2. The national coordinators shall be the following: B - BELGIUM Direction gÃ ©nÃ ©rale de la sÃ ©lection et de la formation rue du Gouvernement provisoire, 15 B-1000 Bruxelles Algemene Directie voor Selectie en Vorming Voorlopig Bewindstraat, 15 B-1000 Brussel DA - DENMARK Finansministeriet, Administrations- og Personaledepartementet Bredgade 43 DK-1260 Koebenhavn K DE - GERMANY Bundesministerium des Innern Referat V.I.4 D-5300 Bonn 1 EL - GREECE MinistÃ ¨re de l'Ã ©conomie nationale Direction des relations avec les CommunautÃ ©s europÃ ©ennes Platea Sintagmatos GR-10180 AthÃ ¨nes ES - SPAIN ComisiÃ ³n Superior de Personal DirecciÃ ³n General de la FunciÃ ³n PÃ ºblica (M.A.P.) C/MarÃ ­a de Molina, 50 E-Madrid F - FRANCE Direction gÃ ©nÃ ©rale de l'administration et de la fonction publique Secteur international 32, rue de Babylone F-75700 Paris IRL - IRELAND Careers and Appointments Section Department of Finance Agriculture House Kildare Street IRL-Dublin 2 IT - ITALY Presidenza del Consiglio dei ministri Dipartimento della Funzione Pubblica Servizio i 'Affari generali' reparto iv 'rapporti internazionali' Corso Vittorio Emanuele 116 I-00186 Roma L - LUXEMBOURG Administration du personnel de l'Ã tat 2, rue Mercier BP 1408 L-1014 Luxembourg NL - NETHERLANDS Rijkspsychologische Dienst (RPD) Afdeling Advies Bureau Internationale Ambtenaren Postbus 20013 NL-2500 EA Den Haag P - PORTUGAL DirecÃ §ao Geral das Comunidades Europeias (DGCE) do MinistÃ ©rio dos NegÃ ³cios Estrangeiros ServiÃ §o do Mercado Interno Rua da Cova da Moura, 1 P-1000 Lisboa UK - UNITED KINGDOM Cabinet Office Office of Public Service and Science 70, Whitehall UK-London SW 1 TITLE I EXCHANGES OF OFFICIALS Chapter I Length of exchanges Article 4 Exchanges may, by way of exception, last for less than the minimum two-month period laid down in the third indent of Article 5 of Council Decision 92/481/EEC. In that event, the Commission must be notified in advance. Chapter II Organization of exchanges Article 5 1. Applications shall be submitted via the national coordinator, using the form at Annex I, accompanied by a curriculum vitae and a detailed description of the post held in the home administration, and a statement of areas of interest in the host administration. 2. The national coordinator shall satisfy itself that: (a) the application: - has submitted the documents specified in paragraph 1 above, - is working in the priority areas decided in compliance with the sixth indent of Article 5 of Council Decision 92/481/EEC, - fulfils the language requirements for the performance of his duties in the host administration, - has obtained authorization from his home administration for his release for the period of the exchange concerned; (b) provision has been made for the payment by the Member State of its contribution towards subsistence expenses. Article 6 1. The national coordinator shall forward applications to the Commission so that it may organize the programme. 2. The Commission shall check that applications fulfil the criteria referred to in Article 5 (see: 'taking into account the funds available under the budget') that there is geographical balance, organize and ensure the proper conduct of exchanges and supervise the financial administration of the programme. Article 7 1. All applications which fulfil the conditions referred to in Article 6 (2) shall be forwarded by the Commission to the coordinator designated by the host Member State. 2. The coordinator shall: - ensure that the host administration can accept the proposed applicants, - ensure that the host administration promotes favourable conditions of stay for exchange officials and provides any assistance required in connection with the organization of their stay in cooperation with the member of the committees of specialist convened by the Commission, - inform the Commission, on the basis of the information available, of the further scope for receipt of exchange officials and of any difficulties which might arise regarding exchange places in certain priority areas. Article 8 1. Exchange officials shall complete, on their return and at the latest within four weeks of the exchange, an assessment questionnaire using the model at Annex II. 2. Exchange officials shall also draw up a report on the lessons learnt from the exchange. These two documents are to be countersigned by the superior of the official concerned and then sent to the national coordinator. 3. At the beginning of each month, each national coordinator shall send to the Commission all assessment questionnaires and reports from officials received during the preceding month, with any comments. The Commission shall send a copy of the abovementioned questionnaires and reports to the national coordinator of the host country concerned. 4. Once a year, the Commission shall send Member States a summary of any information contained in those reports which is of use in monitoring the implementation of instruments for the completion of the single market. Chapter III Obligations of the Member States Article 9 In implementing Article 6 (1) of Decision 92/481/EEC, each host Member State shall take into account the intended objectives of exchange officials and those of their home administrations. Article 10 Each application shall be accompanied by a document certifying that the home Member State accepts responsibility for the payment of its contribution towards the subsistence expenses (Annex I). Subsistence expenses shall be calculated on the basis of the scale at Annex III. Where the exchange lasts longer than one month, the subsistence allowance shall be reduced by 25 % for the period which exceeds one month. The Commission shall revise the scale in any case annually and also if there are significant variations in currency values or if this Decision is revised in accordance with the procedure laid down in Article 10 of Decision 92/481/EEC. TITLE II TRAINING SEMINARS Article 11 The Commission shall draw up the programme of seminars to be held during the year. Two seminars shall be arranged for exchange participants: a training seminar within the meaning of the second ident of Article 58 of Decision 92/481/EEC and, following submission of the participants' reports, an assessment seminar within the meaning of the fifth indent of Article 5 of the above Decision. In drawing up the programme, the Commission shall take into account the priority areas decided in compliance with the sixth indent of Article 5 of Decision 92/481/EEC. Article 12 The programme referred to in Article 11 above shall specify: - the annual priorities for exchanges and seminars, - the topics to be covered by the seminars, - the venues for the seminars, at the Commission or in a Member State, - the projected number of participants from each Member State. Article 13 The Commission shall send the draft programme for each seminar to all national coordinators. This draft may, if necessary, be added to before the seminar is held. In that event, an amended final programme shall be sent to all national coordinators by the Commission. TITLE III FINANCIAL PROVISIONS Chapter I Exchanges Article 14 The Member State concerned shall pay direct to its officials its 50 % contribution towards the subsistence expenses relating to the exchange, on the basis of the estimate provided by the Commission when the applicant's selection is confirmed. Article 15 Each exchange official shall arrange for the host administration to complete a certificate of arrival at the beginning of the exchange and a certificate of departure at the end of the exchange using the models at Annexes IV and V. These certificates shall forthwith be sent to the Commission. Article 16 Exchange officials shall be entitled to a daily subsistence allowance in respect of each day spent in the host country as laid down in Article 10 above and to the reimbursement of the following travel expenses as laid down at Annex VI: - two return journeys where the length of the exchange is two months or more, - one return journey where the length of the exchange is less than two months in accordance with Article 4 above, - where the stay is divided into separate periods, the travel expenses resulting from this division shall be reimbursed under the conditions set out in the two preceding indents for each of the periods. Once the Commission has received certification of arrival in the host service and a photocopy or voucher copy of the travel documents, a payment corresponding to its contribution towards the daily subsistence allowance in respect of the first month of stay and the reimbursement of the cost of travel to the host service shall be made to the exchange official. The balance of the Commission's contribution towards daily allowances shall be paid to the official at the beginning of the second month. Expenses in respect of the mid-stay return journey shall be reimbursed after receipt by the Commission of a photocopy or voucher copy of the travel documents and the certificate of approval for mid-stay travel issued by the host service authorities using the model at Annex VII. At the end of the stay, the originals of the travel documents shall be sent to the Commission. Seminars Article 17 Travel expenses incurred in respect of participation in a seminar shall be reimbursed to each participant by the Commission or the body assigned the task of assisting it, on submission of the ticket as laid down in Article 16 above. The amount due in respect of subsistence expenses, laid down in Article 10 above, shall be paid to participants at the beginning of the seminar, after deduction of the cost of accomodation and meals provided or paid for directly by the seminar organizers. Chapter II Common provisions Article 18 An annual financial report on the implementation of the programme shall be sent by the Commission to the national coordinators, in order to enable them to monitor its implementation. Article 19 This Decision shall apply from 1 January 1993. Article 20 This Decision is addressed to all the Member States. Done at Brussels, 22 December 1992. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 286, 1. 10. 1992, p. 65. ANNEX I (Articles 5 and 10) EXCHANGE PROGRAMME OF OFFICIALS 1993 To be completed (typewritten) by the applicant and sent to the national coordinator (see Annex III to the Guide for applicants) (Please attach a description of your duties in your home administration and the areas of interest to you in the host administration) Name: First name: Sex: Date of birth: Private address: Telephone: Business address: Telephone: Telefax: Administration: Service: Post: Knowledge of languages (please indicate your level of listening and reading and of speaking and writing): Exchange location: - first choice: - second choice: Length of stay: Possible dates: - first choice: - second choice: Host department: - first choice: - choice 2: Have you had previous contact with the host administration? Yes/No If so, in what connection? Area(s) of Community law forming the object of the training: Reasons for applying: To be completed by the administration of origin: THE SIGNATURE ON THIS FORM WILL GUARANTEE THE APPLICANT'S PARTICIPATION IN THE PROGRAMME AND WILL BE CONSIDERED AS A COMMITMENT TO FINANCE 50 % (ARTICLE 9 OF COUNCIL DECISION 92/481/EEC, OJ No L 286, 1. 10. 1992) OF THE SUBSISTENCE COSTS INVOLVED. Authority responsible: Name: First name: Post: Telephone: Telefax: Date: Signature: ANNEX II (Article 8) Action plan for the exchange of national officials who are engaged in the implementation of Community legislation required to achieve the internal market ASSESSMENT QUESTIONNAIRE FOR EXCHANGE OFFICIALS Name: Home Administration: Department: Home Member State: Place of exchange: Member State: Administration: Department: Person responsible for the exchange: 1. Was the information required for preparation of the exchange supplied in reasonable time? 2. What type of work programme had been prepared for the period of your exchange by the host administration? , A detailed programme , An outline programme for completion after your arrival , No programme Did the type of programme or working method followed enable you to achieve your exchange objectives or, if not, was it possible to adapt it to take account of your interests? 3. How would you assess the work programme which you followed? 4. How would you assess the physical resources provided for your work (documentation, office, etc.)? 5. Were the opportunities for discussion with your colleagues and with staff from other parts of the host administration sufficient to meet your needs? 6. Was there a pleasant working atmosphere? 7. Did the exchange satisfy your expectations? 8. Do you think that the length of stay was sufficient for you to achieve your objectives? 9. Where the daily allowances granted to you sufficient to cover the cost of reasonable accommodation and meals? 10. Where your travel expenses reimbursed and your daily subsistence allowances paid within a reasonable period? ANNEX III (Article 10) Subsistence allowances (ECU) Belgium 120 Denmark 145 Germany 120 Greece 120Spain 124 France 120 Ireland 124 Italy 133 Luxembourg 120 Netherlands 120 Portugal 120 United Kingdom 136 ANNEX IV (Article 15) Action plan for the exchange of national officials who are engaged in the implementation of Community legislation required to achieve the internal market CERTIFICATE OF ARRIVAL IN THE HOST SERVICE I the undersigned, Name: Title: Administration: Department: Address: Member State: Certify/give notice that the exchange participant: Name: Home Administration: Home Member State: was received into the host service on Done at , (place) (date) Signature: ANNEX V (Article 15) Action plan for the exchange of national officials who are engaged in the implementation of Community legislation required to achieve the internal market CERTIFICATE OF DEPARTURE FROM THE HOST SERVICE I the undersigned, Name: Title: Administration: Department: Address: Member State: Certify/give notice that the exchange participant: Name: Home Administration: Home Member State: completed his stay under the exchange action plan on Done at , (place) (date) Signature: ANNEX VI (Article 16) RULES CONCERNING THE REIMBURSEMENT OF TRAVEL AND MISCELLANEOUS EXPENSES Travel expenses 1. Travel expenses shall be reimbursed in ecus at the rate ruling on the first day of the current month on the following basis: - the shortest and most economical route by first-class rail between the departure point stated in the invitation and the place of employment during the exchange or the place where seminars are held, - where the journey includes not less than six hours of night travel between 10 p.m. hours and 7 a.m. hours, sleeping car accommodation up to the cost of two-berth class, on production of the ticket, - the cost of seat reservations and transport of necessary luggage and supplements for fast trains, on production of documentary evidence. 2. The cost of journeys by sea shall be reimbursed on production of documentary evidence. The cost of transporting a car by car-ferry shall not be reimbursed. 3. Where the official travels by car, his travel expenses shall be reimbursed on the basis of the first-class rail fare, excluding sleeping car or any other supplement. Where two or more exchange or seminar participants entitled to reimbursement of travel expenses use the same car, only the person responsible for the car shall be reimbursed, at the rate of 150 %. 4. If the distance by rail is more than 400 km or if the official is obliged to make a sea crossing, the air fare shall be reimbursed on production of the ticket, which shall be for the class immediately below first class. 5. Taxi fares shall not be reimbursed. Miscellaneous expenses Exchange officials shall be entitled to a daily allowance, identical to the allowance for subsistence expenses for miscellaneous expenses. This allowance shall be calculated at a standard rate for the journey to and from the place of employment during the exchange or that place where seminars are held, according to the distance by rail between the place and the point of departure, in accordance with the following rules: - half a day for a distance of more than 50 but less than 350 km, - a day for a distance of 350 km or more but less than 500 km, - a day and a half for a distance of 500 km or more but less than 800 km, - two days for distance of 800 km or more but less than 1 200 km, - two and a half days for a distance of 1 200 km or more. The calculation shall, however, be based on the actual duration of the journey if the person concerned proves that this was more than two and a half days. Distances travelled by air shall be reduced by two-thirds and no more than one day's daily allowance shall be paid. Special provisions No moral, material or bodily harm incurred by the official in the course of his journey or of his stay in the place of employment during the exchange or the place where seminars are held may be the subject of a claim against the Commission unless it can be imputed to the Commission. An official using his own car shall remain fully liable for any accidents to his car or to third parties; he must be in possession of an insurance policy covering civil liability. ANNEX VII (Article 16) Action plan for the exchange of national officials who are engaged in the implementation of Community legislation required to achieve the internal market CERTIFICATE OF APPROVAL FOR MID-STAY TRAVEL I the undersigned, Name: Title: Administration: Department: Address: Member State: Approve the absence of the exchange participant Name: Home Administration: Home Member State: from the host service to travel from , (day) (month) until , (day) (month) to his/her home country. Done at , (place) , (date) Signature: